DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claims 1 and 10 recite a system comprising a secure local area network comprising a decentralized blockchain of a plurality of computer devices for exchanging secure transactional data including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server. 
The Specification fails to provide a written description as to how the blockchain is used to implement the functions of the claims.  The only place in the specification referring to “blockchain technology” is the  final paragraph of the Specification, ¶[0350]. This paragraph merely indicates that the systems and methods may employ blockchain technology and offers a high level explanation and definition of a blockchain, but there is no description of exactly how the blockchain technology is used in the implementation of the claimed invention beyond the broad recitation in the preamble. 
The remaining claims are rejected due to the dependency to claims 1 and 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


“establishing a contract trading system . . . including a plurality of trading accounts having encrypted passwords, each trader being associated with at least one of the plurality of trading accounts;” “establishing ... at least two contracts for a future event designated contract “A” and contract “B”, where contract “A” pays off a fixed nonzero monetary sum if a state “s1” occurs on an expiration designated “T” and contract “B” pays off the fixed nonzero monetary sum if a state “s2” occurs on the expiration designated “T”, and where contract “A” pays off a zero sum if the state “s2” occurs on the expiration designated “T” and contract “B” pays off the zero sum if the state “s1” occurs on the expiration designated “T”, and where state “s1” and “s2” are each mutually exclusive of each other and together represent all possible outcomes at the expiration designated “T”, and where the fixed nonzero monetary sum is known when the at least two contracts bundle are established,”  “selling ... at least one of the contracts;”  “settling the at least one of the contracts against the trading account of the trader of the at least one of the contracts;”  “assessing a transaction fee for at least one of the steps of selling or settling of the at least one of the contracts;” “randomly prioritizing two or more orders received simultaneously and directing a prioritized order to a validator, the validator freezing an asset corresponding to the prioritized order and directing the prioritized order to a switch; and directing the prioritized order to an order matcher, the order matcher having an order matching subsystem processing the prioritized order according to a price-time priority algorithm;” the price-time priority algorithm comprising: if a price of prioritized order is not better than or equal to a best contra order listed in an order book, then the prioritized order will be added to the order book…”; “if the price of prioritized order is better than or equal to best contra order listed…then the prioritized order will be matched against that contra order at a price of contra order; if this does not fill the quantity…then subsystem will match a remainder of prioritized order…and any remaining quantity after all possible executions have been generated will be placed into the order book…” as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic principles or practice (including hedging and mitigating risk), but for the recitation of generic computer components.  Claim 10 has similar limitations.  
The claims as a whole recite a method of organizing human activity.  The claimed invention allows for trading and settlement of contracts, creating and managing markets for risk hedging contracts having de minimus transaction costs (e.g., see Spec. ¶[0024]) which is a fundamental economic practice (hedging). The mere nominal recitation of  a redundant and load sharing system comprising two separate systems at a single location operating on a same switched local area network comprising a decentralized blockchain of a plurality of computer devices for exchanging secure transactional data including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server, each separate system comprising a means for establishing a contract trading system electronically accessible by traders, means for selling, means for settling and assessing a transaction fee, a contract trading system electronically accessible by traders, a trading system, a hardware based random number generator, and a switch (as in claim 1); and claim 10 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a redundant and load sharing system comprising two separate systems at a single location operating on a same switched high speed secure local area network, comprising a decentralized blockchain of a plurality of computer devices for exchanging secure transactional data including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server, each separate system further comprising a means for establishing a contract trading system electronically accessible by traders, means for selling, means for settling and assessing a transaction fee, a contract trading system electronically accessible by traders, a trading system, a hardware based random number generator, and a switch routing orders to an order matcher and a system including the above in addition to a server and hardware processor.  Claim 10 recites similar limitations and further recites a memory for storing executable instructions.  The additional elements are recited at a high-level or generality (i.e., as a generic system performing  generic and customary computer functions such that they amount to no more than generally linking the use of the judicial exception to a particular technological  environment or field of use (see MPEP 2106.05(h)). See, also Applicant’s Spec. ¶¶32, 39, 237, 269, 350.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 

The Specification does not provide any indication that the claimed elements of a redundant and load sharing system comprising two separate systems in a single location operating on same switched network are anything other than generic computer components and the following citations to publications demonstrate the well understood, routine, and conventional nature of the additional elements:

US Patent 6,128,279 (O’Neil et al.);
US Patent 6,185,601 (Wolff).
Accordingly, a conclusion that the redundant and load sharing system comprising two separate systems in a single location operating on same switched network limitations are well-understood, routine, and  conventional activities is supported under Berkheimer Option 3.  
The Specification does not provide any indication that the claimed element of a hardware based number generator is anything other than generic computer components and the following citations to publications demonstrate the well-understood, routine, and conventional nature of the additional elements:
Hoffman, Chris. “How Computers Generate Random Numbers.” <Howtogeek.com>. Nov 4, 2019.-cited for reference the well-understood, routine and conventional use of hardware random number generators such as Intel’s built-in hardware random number generator chip used  to generate a “true” random number, the computer generating a random number.
Taylor, Greg and George Cox. “Behind Intel’s New Random-Number Generator”; Aug 24, 2011-cited for random-number generator that uses only digital hardware. 
“Random Number Generators.” The University of Utah. <math.utah.edu/~alfeld/Random/Random.html> ; Aug 15, 2011. –cited for reference to computer generated “Random Numbers” used in many applications.

Accordingly, a conclusion that the hardware based number generator limitation is well-understood, routine, and  conventional activities is supported under Berkheimer Option 3.
The Specification does not provide any indication that the claimed elements of a decentralized blockchain of a plurality of computer devices for exchanging secure transactional data including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server is anything other than generic computer components and the following citations to publications demonstrate the well-understood, routine, and conventional nature of the additional elements:
“Blockchain 101: What You Need to Know About Blockchain” DocuServe. 2018. –“As a result, blockchain technology allows data management in a decentralized and an autonomous way.  Therefore, blockchain is best suited for …record management activities like transaction processing…” and “Blockchain databases are autonomously managed for sharing information between two parties. Since it is a P2P network that has a shared or distributed timestamping server, there is no need for an administrator.” 
 “A Blockchain-based Decentralized Data Storage and Access Framework for PingER.”  2018 17th IEEE International Conference on Trust, Security and Privacy in Computing and Communications/12th IEEE International Conference on Big Data Science and Engineering. 
“Blockchain Explained.” Investopedia. Jun 25, 2019.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claims further define the abstract idea. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. 
Accordingly, claim(s) 1-20 is/are ineligible.

Response to Arguments
5.	Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. 
On page 13 of the Remarks Applicants argue that the claims do not recite a judicial exception and that the elements of claim 1 are directed to computer operations that cannot be reasonably characterized as mental processes or methods of organizing human activity. The Examiner respectfully disagrees.  
Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including hedging, mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  a redundant and load sharing system comprising two separate systems at a single location operating on a same switched local area network comprising a decentralized blockchain of a plurality of computer devices for exchanging secure transactional data including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server, a trading system, a hardware based random number generator, and a switch (for example, in claim 1), the claims recite abstract ideas in the category of “methods of organizing human activity,” in particular fundamental economic practices (hedging). 
i.e., the “establishing a contract trading system,” “establishing contracts,” “selling contracts,” “settling contracts,” “assessing a transaction fee,” “randomly prioritizing two or more orders,” “directing orders,” “processing the prioritized order according to a price-time algorithm,” “matching orders,” and “placing remaining quantity into an order book”—and explains that they describe the concept of creating and managing markets for risk hedging contracts having de minimus transaction costs so that a minimum market size or trading volume is not necessary for efficiency, practicality or viability (e.g., Spec. ¶[0024]).  The Examiner’s approach here is consistent with USPTO guidance.  
On page 14 of the Remarks, Applicants contend that amended claim 1 now recites a “decentralized blockchain of a plurality of computer devices for exchanging secure transactional data including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server…” and is analogous to the “four-step algorithm that achieved the improvements” for a computer database of Enfish and that the claims of the  instant application as amended, recite a series of steps having a specific structural elements to improve security of transactions.  
Applicant’s arguments are not persuasive. The claims in Enfish were not simply adding conventional computer components to well-known business practices; mathematical formulas performed on any general purpose computer; or generalized steps performed on a computer using conventional computer activity. The patent claims Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computer could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36.  
The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  The claims here recite a system comprising two separate systems on a same switched high speed secure LAN comprising a blockchain and a distributed timestamping server.  These computer components and tools are recited at a very high level of generality absent details of how the claimed invention uses the additional elements such as the blockchain and the distributed timestamping server in a way that improves the functioning of the computer or improves any of the technology or technical field.  	 
Applicants further contend that the claimed invention is similar to the claims in Thales in that “the specific structural elements do not ‘doom the claim to abstraction.’”
The argument is not persuasive because in Thales Visionix Inc. v. Elbit Systems, 850 F.3d 1343 (Fed. Cir. 2017), the claims were directed to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform that was not a conventional or routine use of computer technology at the time Thales were directed to the application of physics to the unconventional configuration of sensors.  The Examiner finds no parallel between the claims of the instant application and those in Thales.  
Applicants argue that analogous to the rules that set parameters for digital animation software process not performed by humans in McRO, amended claim 1 of the instant application recites a decentralized blockchain. This argument is not convincing.  As an initial matter, the claims in McRO do not use or recite implementing the claimed invention using decentralized blockchain technology nor is it recited in the Specification  of McRO.  In McRO, the claimed process used a combined order of specific rules that rendered information in a specific format that was applied to create a sequence of synchronized, animated characters. McRO, 837 F.3d at 1315.  Notably, the recited process automatically animated characters using particular information and techniques—an improvement over manual three-dimensional animation techniques that was not directed to an abstract idea. Id, at 1316. 
Unlike in McRO, the recited systems of the claimed invention are not a rule-based improvements of a technological process.  The claims are not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules to set morph weights and transition parameters between phonemes. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process.” The claims at issue in McRo described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in McRO were directed to an improvement in the operation of the computer at a task, rather than applying a computer to perform generic data manipulation steps, as in the claims of the instant application.  See id, at 1314.
	 On pages 15-16 of the Remarks, Applicants argue that the claims recite elements or a combination of elements which “integrate the exception into a practical application of the exception.”   Applicants further suggest that the claim limitation of “decentralized blockchain of a plurality of computer devices for exchanging secure transactional data including a blockchain database managed autonomously using a peer-to-peer network and distributed timestamping server” is an improvement to the technology of secure transactions in a computing environment and meaningfully limits the claim by going beyond generally linking the judicial exception to a particular environment.  The argument is not convincing.  
    	Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally linking the judicial exception to a particular environment.-see MPEP 2106.05(h) as they are here.
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains 
 Here, the claims recite generic computer components, i.e., redundant and load sharing system,  two separate systems operating on a same switched high speed local area network comprising a decentralized blockchain of a plurality of computer devices for exchanging secure transactional data including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server, a trading system, a hardware based random number generator, and a switch, a server and hardware processor and a memory for storing executable instructions performing a generic computer functions such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment and are recited at a high level of generality as performing generic computer functions customarily used in computer applications. 
	Furthermore, the claims recite the decentralized blockchain technology but fails to claim how the steps of the claims specifically use the decentralized blockchain in a way that improves the functioning of the computer or improves another technology or technical field.  The Specification refers to the decentralized blockchain technology in ¶[0350] but fails to describe how the blockchain is specifically implemented to improve the functioning of the computer and what technological problem is being solved by using the blockchain technology.
	On page 17, under Step 2B of the 2019 PEG, Applicants allege that the claim recites additional elements that amount to significantly more than the judicial exception and is considered an inventive concept.  The argument is not persuasive because as 
As indicated in the 35 USC 101 rejection above, the claims recite the additional elements of a redundant and load sharing system comprising two separate systems in a single location operating on same switched network, the hardware based number generator, and the decentralized blockchain of a plurality of computer devices for exchanging secure transactional data including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server.  The additional elements represent well-understood, routine, and conventional activities, a conclusion amply supported by the citations to publications under Berkheimer Option 3.
For the reasons above, the claims do not amount to “significantly more” than the abstract idea under Step 2B of the 2019 PEG.
Bascom.  The Examiner respectfully disagrees.  In Bascom, the claims recited a hybrid Internet filtering system with a filter on a local computer and a filter on an Internet Service Provider server, which improved existing filtering technologies by adapting different users’ preferences while being installed remotely in a single location. Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51 (Fed. Cir. 2016) (finding an inventive concept in a filtering system that associates individual accounts with individual filtering schemes while locating the system on an ISP server). The decision emphasized that “[t]he claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components.” Id. at 1350 (“Such claims would not contain an inventive concept.”).
Here, we have no inventive filtering of a database or records therein. Any improvement is entirely within the realm of abstract ideas. Applicants have not shown that the claimed method improves computer hardware or software or database efficiency.  The claims in the instant application do not require an arguably inventive distribution of functionality within a network. The present case is different: the focus of the claims is not on such an improvement in computer as tools, but on certain independently abstract ideas that use computers as tools.  The additional elements generally link the use of the judicial exception to a particular technological environment and therefore cannot provide an inventive concept.
The claims are not patent eligible under 35 USC 101.


Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,182,852 (McDannel et al.)-cited for a trading system providing a contract market including transactions stored in a blockchain.
US 2018/0005318 (Pierce et al.)-cited for derivate contract trading and settlement including transactions stored in a blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694